Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,19-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2011/0291913, hereby referred as Lai) in view of Kuramoto (US 2002/0158807), Haunberger et al. (US 2005/0134511, hereby referred as Haunberger) and Yanagisawa et al. (US 6259411, hereby referred as Yanagisawa).
Regarding claim 6,
Lai discloses (figures 1 and 2-3);
An antenna apparatus comprising (antenna 1):

an antenna (antenna 1) and a connector including a pair of coupling members (figure 2, two coupling members 15 and 20 OR see figure 3 below for having two coupling members),
wherein one of the coupling members of the connector is fixed on the board (figure 3 below, one coupling member on the board),
wherein the antenna is fixed on another one of the coupling members of the connector (figures 1-3, antenna 1 and the another coupling member as shown in figure 3 below), and
wherein the antenna erects with respect to the board by coupling the another one of the coupling members to the one of the coupling members (figures 1-3, antenna 1 which is a vertical antenna mounted on a vehicle, see the two coupling members as shown in figure 3. Furthermore, see the board which the entire structure is mounted on as shown in figure 3).

Lai does not disclose;
The antenna is a sleeve antenna, the connector is a coaxial connector, and the board is a circuit board.

However, Kuramoto teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of a sleeve antenna, as taught by Kuramoto, into Lai to substitute one known element for another to obtain predictable result which is to provide an improved antenna in which an interference or the like can be alleviated.

Furthermore, Haunberger teaches;
An antenna and a coaxial connector including a pair of coupling members (figure 2 and paragraph [0003]; antenna A and the male/female coaxial connector. The Examiner deems the male coaxial connector as one coupling member and the female coaxial connector as another coupling member).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of a coaxial connector including a pair of coupling members, as taught by Haunberger, into Lai as modified to substitute one known element for another to obtain predictable result which is providing a better connector that easy to assemble and disassemble to have an improved antenna device.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of a printed circuit board for an antenna, as taught by Yanagisawa, into Lai as modified in order to provide support for the antenna. 

    PNG
    media_image1.png
    622
    670
    media_image1.png
    Greyscale

Regarding claim 19,
Lai and Kuramoto, as modified, do not disclose;
Wherein the sleeve antenna includes a mountain-shaped conductive member.

However, Haunberger teaches;
Wherein the sleeve antenna includes a mountain-shaped conductive member (see the antenna A of figure 2A in an upside down view. The antenna comprises a conductive member 15a in a mountain shaped when viewed upside down).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate wherein the sleeve antenna includes a mountain-shaped conductive member, as taught by Haunberger, into Lai as modified to substitute one known element for another to obtain predictable result which is providing an improved antenna to reduce the counterweight area, thus making it possible to achieve a comparatively small physical size antenna.

Regarding claim 20,
Kuramoto teaches a sleeve antenna as addressed above.

However, Haunberger teaches (figure 2);
Wherein a central conductive member (element 7a) of the coaxial connector (see paragraph [0003] male/female coaxial connector) is electrically connected to an internal conductive member of the antenna (see paragraph [0032]; element 7a 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate wherein a central conductive member of the coaxial connector is electrically connected to an internal conductive member of the antenna, and wherein an outer circumferential conductive member of the coaxial connecter is electrically connected to an external conductive member of the antenna, as taught by Haunberger, into Lai as modified to substitute one known element for another to obtain predictable result which is providing an improved antenna to reduce the counterweight area, thus making it possible to achieve a comparatively small physical size antenna.

Regarding claim 21,
Lai discloses (figures 1 and 2-3);
Wherein the another one of the coupling members is fixed in the one of the coupling members (figure 2, two coupling members 15 and 20 OR see figure 3 above for having two coupling members).

Lai, as modified, does not disclose;


However, Haunberger teaches;
An antenna and a coaxial connector including a pair of coupling members (figure 2 and paragraph [0003]; antenna A and the male/female coaxial connector. The Examiner deems the male coaxial connector as one coupling member and the female coaxial connector as another coupling member).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of a coaxial connector including a pair of coupling members, as taught by Haunberger, into Lai as modified to substitute one known element for another to obtain predictable result which is providing a better connector that easy to assemble and disassemble to have an improved antenna device.

Regarding claim 22,
Lai and Kuramoto, as modified, do not disclose;
Wherein the coaxial connector includes a coaxial structure such that a central conductive member of the one of the coupling members is connected to a corresponding conductive member of the another one of the coupling members and an outer circumferential conductive member of the one of the coupling members is 

However, Haunberger teaches (figure 2);
Wherein the coaxial connector includes a coaxial structure (see paragraph [0003] male/female coaxial connector. The Examiner deems the male coaxial connector as one coupling member and the female coaxial connector as another coupling member) such that a central conductive member of the one of the coupling members is connected to a corresponding conductive member of the another one of the coupling members (see paragraph [0032]; element 7a connected to 11) and an outer circumferential conductive member of the one of the coupling members is connected to a corresponding outer circumferential conductive member of the another one of the coupling members (see paragraph [0032]; 7b is connected to element 1 and element 15a. The Examiner deems element 11 as internal conductive member and element 1 or 15a as an external conductive member for the antenna of figure 2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate wherein the coaxial connector includes a coaxial structure such that a central conductive member of the one of the coupling members is connected to a corresponding conductive member of the another one of the coupling members and an outer circumferential conductive member of the one of the coupling members is connected to a corresponding outer circumferential conductive member of the another one of the coupling members, as taught by 

Regarding claim 23,
Lai discloses (figures 1 and 2-3);
An antenna apparatus, comprising (antenna 1):
a board (figure 3, the planar element below 80 or the structure that both coupling members are disposed on);
an antenna (antenna 1); and
a connector including a coupling member, wherein one side of the coupling member is fixed on the board, wherein the antenna is fixed on another side of the coupling member (figure 2, two coupling members 15 and 20 OR see figure 3 above for having two coupling members. The antenna 1 is fixed on the side of another coupling member and a side of one coupling member is fixed on the board as shown in figure 3 above), and
wherein the antenna erects with respect to the board by the coupling member (figures 1-3, antenna 1 which is a vertical antenna mounted on a vehicle, see the two coupling members as shown in figure 3. Furthermore, see the board which the entire structure is mounted on as shown in figure 3).

Lai does not disclose;


However, Kuramoto teaches;
An antenna apparatus comprising: a board; a sleeve antenna and a coaxial connector (see figures 1 and 3a; the sleeve antenna 30 and board 22 and the coaxial connector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of a sleeve antenna, as taught by Kuramoto, into Lai to substitute one known element for another to obtain predictable result which is to provide an improved antenna in which an interference or the like can be alleviated.

Furthermore, Haunberger teaches;
An antenna and a coaxial connector including a coupling member (figure 2 and paragraph [0003]; antenna A and the male/female coaxial connector. The Examiner deems the male coaxial connector as one coupling member and the female coaxial connector as another coupling member).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of a coaxial connector including a coupling member, as taught by Haunberger, into Lai as modified to 

Moreover, even though providing a printed circuit board is obvious, Yanagisawa teaches a printed circuit board for a coaxial connector and antenna for a vehicle. See figure 8 and col. 8, lines 20-50, col. 13, lines 20-22. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of a printed circuit board for an antenna, as taught by Yanagisawa, into Lai as modified in order to provide support for the antenna. 

Regarding claim 25,
Lai discloses (figures 1 and 2-3);
Wherein the coupling member is composed of a first member and a second member, and the first member is coupled to the second member (figure 2, two coupling members 15 and 20 OR see figure 3 above for having two coupling members).

Lai, as modified, does not disclose;
The connector, the first and second coupling members, is a coaxial connector.

However, Haunberger teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of a coaxial connector including a first and second coupling members, as taught by Haunberger, into Lai as modified to substitute one known element for another to obtain predictable result which is providing a better connector that easy to assemble and disassemble to have an improved antenna device.

Allowable Subject Matter
Claims 7-11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845